REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the electrically-actuated camshaft phaser of claim 1, the inclusion of:
“one or more fluid escapement channels formed as annular grooves in at least one of the first axial end faces and/or at least one of the second axial end faces” was not found.
In the electrically-actuated camshaft phaser of claim 7, the inclusion of:
“one or more fluid escapement channels formed as annular grooves in at least one of the first axial end face or the second axial end face” was not found.
In the electrically-actuated camshaft phaser of claim 13, the inclusion of:
“one or more fluid escapement channels formed as annular grooves in at least one axial end face of the planetary gear” was not found.
The prior art of Morii (US 2008/0083384) teaches an electrically-actuated camshaft phaser including the claimed structure and plural fluid escapement channels formed in the camshaft plate.  The prior art, however, does not fairly teach or suggest implementing the fluid escapement channel(s) as annular grooves formed in axially facing end surfaces of the planetary gear(s) as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746